Citation Nr: 0102470	
Decision Date: 01/29/01    Archive Date: 02/02/01	

DOCKET NO.  99-15 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to a compensable evaluation for a skin 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel






INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1944.  He has been granted service connection for a 
skin disability which has been rated as dermatitis 
herpetiformis, and evaluated as zero percent disabling since 
September 1950.  This appeal arises from an April 1999 
regional office (RO) rating determination continuing the zero 
percent evaluation for the veteran's service-connected skin 
condition.


FINDINGS OF FACT

1.  The veteran has occasional exacerbations of his service-
connected skin condition when it is manifested by itching and 
involvement of an extensive area including the trunk and 
legs.

2.  The veterans statements and recent examinations reflect 
that he does not have constant exudation or itching, 
extensive lesions, or marked disfigurement.


CONCLUSION OF LAW

1.  The schedular criteria for a rating of 10 percent, but 
not higher, for the veteran's service connected skin 
disability have been met.  38 U.S.C.A. § 1155, Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 4.1, 4.2, 4.20, 4.47, and Part 4, 
Diagnostic Codes 7806, 7817 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran maintains that his service-connected 
skin condition is manifested by occasional exacerbations 
which cause itching and eruptions over a large part of his 
body.
I.  Background

The service medical records show that the veteran was treated 
for several months in 1944 for a generalized dermatitis-type 
eruption over the trunk, upper extremities, and lower 
extremities.  The working diagnosis was dermatitis 
herpetiformis, although the exact nature of the dermatitis 
was never clearly established.  It was noted that the veteran 
did have a dermatology problem prior to service.  The veteran 
was discharged from service, in part, due to his skin 
disability.

On a Department of Veterans Affairs (VA) examination in April 
1945, the veteran reported that the dermatitis was aggravated 
by sunlight.  Physical examination showed a generalized 
macular papular eruption over the entire body and extremities 
with some swollen large patches.  The patches appeared like 
dark pigmented areas.  There was no crusting or scaling.  

In May 1945 the RO granted service connection for dermatitis 
herpetiformis, rated as analogous to chronic eczema, and a 10 
percent evaluation was assigned.  In 1947, after the rating 
schedule was revised, the 7806 Diagnostic Code was assigned.  
In 1950 the rating was reduced to noncompensable.  

VA examinations in 1950 and 1984 showed a mild dermatitis, 
with few lesions.  A VA examination in 1995 showed similar 
findings.  The veteran reopened his claim for an increased 
rating in November 1998.

VA outpatient treatment reports show that in October 1997 the 
veteran was seen for a rash on his legs, groin, and 
shoulders.  He indicated that the rash started as blisters 
and then ruptured, leaving dark spots.  He complained of 
itching with the rash.  Physical examination showed areas of 
hyperpigmentation on the legs and arms, with dry, lichenified 
skin on the arms and legs.  There were large patches of 
hyperpigmentation in the groin area.  He was provided 
medication.  The next month examination showed multiple 
hyperpigmented patches with lichenification on the legs.  In 
December 1998, he was seen for hyperpigmented, non-pruritic, 
nonscaly, slightly raised macules on the buttocks.  He 
continued to receive medication.

On a VA examination in December 1998, the veteran complained 
of a chronic, itchy type of skin condition since World War 
II.  It was noted that the veteran had a questionable history 
of dermatitis herpetiformis in service.  The veteran 
complained of chronic, itchy eruptions on the trunk and 
extremities.  Physical examination showed large, 
hyperpigmented patches on the chest with an area of atrophy.  
The veteran also had some hyperpigmented-like lichenified 
plaques in the lower extremities.  The palms and soles were 
clear.  Diagnoses included psoriasis (dry skin), mild eczema, 
residuals of a burn on the chest, and no evidence of active 
dermatitis herpetiformis.

On September 2, 1999, the RO certified the case to the Board 
for appellate consideration.  Later in September 1999, the 
veteran submitted an evidentiary statement, waiving initial 
consideration by the RO.  This statement, apparently from a 
person working at a VA medical facility, reported that the 
veteran was receiving treatment for several dry, excoriated 
skin lesions from 6 to 8 centimeters in size in an area on 
the lower extremity, right inner thigh, and back. 

II.  Analysis

The Board is satisfied that the necessary evidence to reach a 
conclusion with regard to the present appeal is before the 
Board.  In this regard, the veteran's medical history, as 
well as current clinical manifestations, have been reviewed 
in the context of all applicable regulations.  The VA's duty 
to assist the veteran has been met.  See also Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  

Different skin conditions are rated under Diagnostic Codes 
7807 through 7819.  Unless otherwise provided, the skin 
conditions rated under Codes 7807 through 7819 are to be 
rated as for eczema.  38 C.F.R. § 4.118, note following Code 
7819.  

Dermatitis herpetiformis is not a disability listed within 
the rating schedule.  When an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Diagnostic Code 7817 is assigned for 
dermatitis exfoliativa.  38 C.F.R. §§  4.20, 4.118.  

Under Diagnostic Code 7806, eczema, a 30 percent evaluation 
will be assigned where there is exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 10 
percent evaluation will be assigned where there is 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A zero percent evaluation will be 
assigned where there is slight, if any, exfoliation, 
exudation, or itching, if on a nonexposed surface or small 
area.

A review of the veteran's medical records, including service 
medical records, indicates that the veteran was treated 
extensively during service for a type of dermatitis.  The 
working diagnosis was dermatitis herpetiformis, but the exact 
nature and etiology of the veteran's dermatology problem was 
never found.  It was indicated that the veteran did have this 
dermatology problem prior to service.  He served on active 
duty for 2 years before this condition became so severe as to 
necessitate his discharge from service.  He was discharged 
from service on the basis of aggravation of this dermatology 
condition.

The medical records also show that the dermatology condition 
is subject to exacerbations and remissions, with examinations 
in 1958 and 1984 showing rather quiescent periods.  The 
veteran reopened his claim for a compensable evaluation for 
this disability in later 1998.  VA outpatient treatment 
reports show some increased activity in 1997 and 1998 with 
medication being prescribed.  On a VA examination in December 
1998 there were some hyperpigmented-like lichenified plaques 
on the lower extremities.  A September 1999, note from a VA 
medical facility, stated that the veteran had several patches 
of dry, excoriated skin lesions of 6 to 8 centimeters on the 
right lower extremity, right inner thigh, and back.  

Because of the vagueness of the diagnosis in service, the 
fact that the rated condition is unlisted within the rating 
schedule and the consistency of the described manifestations 
over the years, the veteran's present skin manifestations 
cannot be dissociated from the skin condition for which he 
has been service connected.  The present skin condition is 
manifested by involvement of the legs and trunk, thus 
involving an extensive area.  There is evidence of itching.  
The veteran meets the requirements for a 10 percent 
evaluation for this condition.  However, the veteran's own 
descriptions of his condition and the recent medical evidence 
does not show evidence of exudation or constant itching, 
extensive lesions, or marked disfigurement.  The requirements 
for a 30 percent evaluation for the veteran's service 
connected skin disability have not been met.


ORDER

Entitlement to a rating of 10 percent for dermatitis, but not 
higher, is established.  To this extent, the benefit sought 
on appeal is granted, subject to the controlling regulations 
for the award of monetary benefits.



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals







